                      Case 1:18-cv-11386-VSB-KHP Document 287 Filed 06/23/21 Page 1 of 1

                                                              LAW OFFICES
                                             GREENBLUM & BERNSTEIN, P.L.C.
NEIL F. GREENBLUM                             PATENT, COPYRIGHT AND TRADEMARK MATTERS                       HARRY J. GWINNELL◊
BRUCE H. BERNSTEIN                                                                                          JEFFREY H. HANDELSMAN *
JAMES L. ROWLAND
                                                      1950 ROLAND CLARKE PLACE                              KENNETH H. SALEN ◊
ARNOLD TURK ∆                                             RESTON, VA 20191 -1411                            SOK K. HONG ◊
MICHAEL J. FINK                                                                                             TAI KONDO
STEPHEN M. ROYLANCE ◊                                      TEL: (703) 716-1191                              JEFFREY R. BOUSQUET ◊
ROBERT W. MUELLER
                                                           FAX: (703) 716 -1180                             GARY M. JACOBS ◊
WILLIAM E. LYDDANE                                                                                          JAMES A. GROMADA
WILLIAM S. BOSHNICK *                               EMAIL: gbpatent@gbpatent.com                            SHAWN A. HAMIDINIA, Ph.D.
PAUL A. BRAIER, Ph.D.                                                                                       ALI M. IMAM *
P. BRANKO PEJIC *                                           www.gbpatent.com                                CHAD E. GORKA
DANIEL B. MOON
                                                                                                            CHUONG T. NGUYEN *
BRUCE H. STONER, JR. ◊
                                                                                                            JAMES A. DONEGAN
ENOCH PEAVEY
                                                                                                            DANIELLE C. PFIFFERLING
SEAN C. MYERS-PAYNE, Ph.D.
JONATHAN R. MILLER *                                                                                            _________
STEVEN B. POLLICOFF *
BARRY I. HOLLANDER ◊                                                                                        * ADMITTED TO A BAR
GARY V. HARKCOM *◊                                                                                             OTHER THAN VA
                                                                                                              REGISTERED PATENT AGENT
JAMES P. BONNAMY
JILL M. BROWNING
                                                                                                            ◊ OF COUNSEL
                                                                                                            ∆ SENIOR COUNSEL
WALTER SCHLAPKOHL, Ph.D.
NAOKO OHASHI *




                                                            June 23, 2021

            VIA ECF                                                                                       6/24/2021

            Hon. Katharine H. Parker
            United States Magistrate Judge, Southern District of New York
            Daniel Patrick Moynihan Courthouse
            500 Pearl Street, Room 750
            New York, New York 10007                                                          6/24/2021

                        Re:    Spectrum Dynamics Medical Limited v. GE; Case No.: 18-cv-11386 (VSB)

            Dear Magistrate Judge Parker:

                    We represent Plaintiff Spectrum Dynamics Medical Limited (“Plaintiff” or “Spectrum”)
            in the above-referenced action. On behalf of Plaintiff, we write pursuant to Rule III(d) of your
            Honor’s Individual Practices in Civil Cases to respectfully request permission to file under seal
            the Parties’ Joint Agenda Letter and Exhibits A-G, filed today, June 23, 2021.

                    Plaintiff requests leave to file the Joint Agenda Letter and Exhibits A-G under seal
            because the documents contains information designated as “Highly Confidential – Attorneys’
            Eyes Only” by the respective parties under the Stipulated Confidentiality and Protective Order
            [D.I. 156].


                                                                        Respectfully submitted,

                                                                        /Neil F. Greenblum/

                                                                        Neil F. Greenblum

            cc:         All counsel of record (via ECF)
                        {J734902 04849415.DOCX}
